Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in part recites “when a first plane orthogonal to the lamination direction and transecting the first connection part and a second plane orthogonal to the lamination direction and transecting the second connection part are assumed, the first protrusion is positioned between the first plane and the second plane or the second plane transects the first protrusion, and the second protrusion is positioned between the first plane and the second plane or the second plane transects the second protrusion.” The Examiner does not understand how to interpret this limitation, especially because the term “when assumed” does not further define the claimed limitation and is considered to be indefinite. The term when assumed can be interrupted that if we have “when a first plane orthogonal to the lamination direction and transecting the first connection part and a second plane orthogonal to the lamination direction and transecting the second connection part” then this happens “the first protrusion is positioned between the first plane and the second plane or the second plane transects the first protrusion, and the second protrusion is positioned between the first plane and the second plane or the second plane transects the second protrusion.” However, it is not sure if we do not have the first part of this recitation, is the other part not required as part of the claimed limitations. For compact prosecution purposes, the Examiner has interpreted this to the best of her ability and has rejected the limitation accordingly.
Claim 6 recited is part, “wherein when a third plane orthogonal to the lamination direction and transecting the first protrusion is assumed, the third plane transects the second protrusion.” This limitation also has the term “is assumed,” thus is considered indefinite. The same reasoning applies here and will not be repeated for brevity purposes. 
Applicant may overcome this rejection by amending the claim language to clearly define the claimed structural elements that are required for the structure as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190363316A1 (Lee) and further in view of US20110287301A1 (Kim)

Regarding claim 1, Lee teaches a rechargeable battery according to an exemplary embodiment of the present invention includes: an electrode assembly including a positive electrode, a negative electrode [abs].
Lee teaches comprising an exterior body [#30; 0033; i.e. case], an electrode laminate [#10; i.e. electrode assembly], a first terminal [#51], a second terminal [#52] wherein the exterior body houses the electrode laminate [fig.1 and fig. 4; 0033-0035], 
the electrode laminate has a laminate part and a current collection part, 
the laminate part has a plurality of laminated electrode bodies, 
the current collection part has at least one positive electrode current collector and at least one negative electrode current collector which protrude from the laminate part, 
the first terminal has a first connection part, a first crank-shaped part, and a first protrusion, 
the second terminal has a second connection part and a second protrusion, 
the first connection part is connected to one of the positive electrode current collector and the negative electrode current collector [0060-0062], 
the second connection part is connected to the other of the positive electrode current collector and the negative electrode current collector [0060-0062], 
the first connection part is provided on one lamination direction side of the plurality of electrode bodies with respect to the second connection part, 
the second connection part is provided on the other lamination direction side of the plurality of electrode bodies with respect to the first connection part, 
the first crank-shaped part couples the first connection part and the first protrusion, 
the first crank-shaped part is bent from the first connection part toward the other lamination direction side, 
the first protrusion and the second protrusion protrude to the outside of the exterior body, the first protrusion and the second protrusion do not face each other in the lamination direction [ please refer to the annotated fig. 1 and 3 below to illustrate the claimed structural elements]. Additionally, it is noted, the annotated fig below illustrates the first/second terminal, first/second connection part, first/second crank shaped part, and first/second protrusion; as Lee teaches through out the disclosure the electrode assembly includes a positive and negative electrode assembly, however have only depicted the structural elements for one part of the assembly, however, as seen in fig. 4, the assembly of the positive side is identical to the assembly of the negative side; therefore for brevity purposes the labels have not been repeated as the illustration below incorporates the features for both positive and negative groups. 
With regards to the claimed, when a first plane orthogonal to the lamination direction and transecting the first connection part and a second plane orthogonal to the lamination direction and transecting the second connection part are assumed, the first protrusion is positioned between the first plane and the second plane or the second plane transects the first protrusion, and the second protrusion is positioned between the first plane and the second plane or the second plane transects the second protrusion [please refer to the 112 rejection above on how the Examiner as rejected this limitation]. As it appears in fig 4, this recitation is taught by Lee and can be seen below.

    PNG
    media_image1.png
    635
    441
    media_image1.png
    Greyscale


Lee does not teach a holder. Kim teaches a rechargeable battery [abs] and teaches a holder, and the holder contacts the first terminal and the second terminal and supports the first terminal and the second terminal [0037-0041; please refer to the annotated fig. below to illustrate the claimed structural elements]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Kim and include the holder. The motivation for doing so would be so that stability can be improved by stably supporting the electrode assembly 10 and safety can be improved by preventing or at least inhibiting the short-circuit at high temperature [0052-0053].


    PNG
    media_image2.png
    762
    661
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    566
    645
    media_image3.png
    Greyscale



Regarding claim 2, modified Lee teaches the secondary battery according to claim 1, wherein: the second terminal has a second crank-shaped part, the second crank-shaped part couples the second connection part and the second protrusion, the second crank-shaped part is bent from the second connection part toward the one lamination direction side, the first crank-shaped part and the second-crank shaped part do not face each other in the lamination direction, and the first protrusion and the second protrusion are positioned between the first plane and the second plane [please refer to the rejection of claim 1 as it incorporates the limitations recited herein].

Regarding claim 3, modified Lee teaches the secondary battery according to claim 1, wherein the exterior body is composed of a laminate film. Lee teaches the exterior body comprises a seal part [fig 1 #421; i.e. sealing cap; 0039] and the first protrusion and the second protrusion protrude through the seal part to outside of the exterior body.

Regarding claim 4, modified Lee teaches the secondary battery according to claim 1, wherein the current collection part has a plurality of the positive electrode current collectors and a plurality of the negative electrode current collectors which protrude from the laminate part, the plurality of positive electrode current collectors are connected to each other to form a first terminal connection part, the plurality of negative electrode current collectors are connected to each other to form a second terminal connection part, the first connection part is connected to one of the first terminal connection part and the second terminal connection part, and the second connection part is connected to the other of the first terminal connection part and the second terminal connection part [please refer to claim 1 with the annotated figs of 1 and 3 and 5].

Regarding claim 5, modified Lee teaches the secondary battery according to claim 1, wherein at least a part of the first connection part and at least a part of the second connection part face each other in the lamination direction [please refer to the rejection of claim 1 and this is also depicted in Lee fig. 4].

Regarding claim 6, modified Lee teaches the secondary battery according to claim 1. In regards to, “wherein when a third plane orthogonal to the lamination direction and transecting the first protrusion is assumed, the third plane transects the second protrusion [please refer to the 112 rejection above on how the Examiner as rejected this limitation]. As it appears in fig 4, this recitation is taught by Lee and can be seen in claim 1.

Regarding claim 7, modified Lee teaches wherein the holder is provided inside the exterior body between the electrode laminate and an inner surface of the exterior body.

Regarding claim 8, modified Lee teaches wherein the holder is present at least between the first plane and the second plane, and the holder contacts the first connection part and the second connection part.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190363316A1 (Lee) and further in view of US20110287301A1 (Kim) and US2019/0379032A1 (Park)

Regarding claim 9, Lee and Kim are silent with respect to wherein the holder is composed of a thermoplastic resin or a curable resin. Park teaches a pouch type secondary battery [abs]. Park teaches the holder to be made of thermoplastic resin [0070]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Park and have the holder be made of thermoplastic resin as it enhances the bonding strength between the electrodes [0075].



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190363316A1 (Lee) and further in view of US20110287301A1 (Kim) and US 6,001,505 (Fukuda)

Regarding claim 10, modified Lee teaches secondary battery according to claim 1, but is silent with respect to the secondary battery which is an all-solid-state battery. Fukuda teaches a nonaqueous electrolyte battery [abs]. Fukuda additionally teaches that a solid electrolyte can also be used in a similar structural configuration as taught by Lee and Kim [0013].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and use the configuration recited in claim 1 in Fukuda as Fukuda teaches either a nonaqueous electrolyte or a solid electrolyte can be used in the claimed battery configuration. Further it is noted, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   Here, since both Lee and Fukuda teach the all the structural elements recited in claim 1 and disclose that either the nonaqueous or solid electrolytes could be used, there would be a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729